[RAIT Letterhead]

December 15, 2008

Betsy Z. Cohen
c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104

     
Re:
  Change in Payment Form and Time of Cash Benefit Under the
 
   
 
  RAIT Investment Trust Executive Pension Plan
 
   

Dear Betsy,

The purpose of this letter is to memorialize your election to change the form
and time of the Cash Benefit (as defined in the Plan) that is payable to you
under the RAIT Investment Trust Executive Pension Plan (the “Plan”), as
authorized by RAIT Financial Trust’s Compensation Committee and permitted by the
transition relief set forth in the Proposed Regulations under Section 409A of
the Internal Revenue Code of 1986, as amended, and IRS Notice 2007-86.
Specifically, you have elected to have the portion of the Cash Benefit that is
payable to you for the 2009 tax year and later as an Actuarial Equivalent (as
defined in the Plan) lump sum cash payment that will be paid to you in
January 2009. Based on the actuarial factors set forth in the Plan, the amount
that will be paid to you as a lump sum as a result of this election is equal to
$4,389,607. Payment of this amount to you in January 2009 will fully satisfy
RAIT Financial Trust’s (“RAIT”) obligations to you under the Plan and neither
you nor your beneficiaries will have any rights to any future benefits under the
Plan. Please note that this election does not change the portion of the Cash
Benefit that is payable to you as a 50% joint and survivor annuity during the
2008 calendar year, which will continue to be paid to you in accordance with the
terms of the Plan.

Please sign below where indicated and return an executed copy of this letter to
Jack E. Salmon, the Chief Financial Officer of RAIT and the Plan Administrator
(as defined in the Plan), no later than December 31, 2008. You should also sign
the extra copy of this letter and keep it with your files. Please note that this
election is a one-time opportunity to change the form of your Cash Benefit. If
you do not return an executed copy of this letter to me by December 31, 2008,
you will be deemed to not have made the election to convert the Cash Benefit to
a lump sum payment as provided in this letter, and the Cash Benefit that is
payable to you for tax years 2009 and later will continue in its current form of
a 50% joint and survivor annuity.

Please call me with any questions.

Sincerely,

/s/     Jack E. Salmon_
Jack E. Salmon

1

I hereby elect to have the portion of the Cash Benefit that is payable to me for
calendar years 2009 and later as an Actuarial Equivalent lump sum cash payment
that will be paid to me in January 2009. I understand and agree that, once paid,
this lump such cash payment is full satisfaction of RAIT Financial Trust’s
obligations to me under the Plan and neither I nor my eligible beneficiaries
shall have any future claim to a benefit under the Plan. I also understand and
agree that this election does not change the form and time of payment of the
portion of the Cash Benefit that is otherwise payable to me during the 2008
calendar year.

     
/s/     Betsy Z. Cohen _
  December 15, 2008
 
   
Betsy Z. Cohen
  Date

2